Citation Nr: 1528359	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability characterized by numbness of the bilateral lower extremities, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The claim was most recently before the Board in January 2013, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

As noted in January 2013, the issue of service connection for tinnitus and a rating in excess of 10 percent for a lumbar spine have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

There is no diagnosis of any current disability characterized by numbness of the bilateral lower extremities at any point during the appeal.


CONCLUSION OF LAW

The criteria for service connection for a disability characterized by numbness of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A July 2007 letter, resent in August 2007, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice was thus provided prior to the initial adjudication of the matter in March 2008.  The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified any other available records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2). 

Several VA examinations have been secured in connection with the Veteran's claims; the examiners made all necessary clinical findings to allow application of the rating criteria, and offered required opinions, with supporting rationale, when requested.  The examinations are adequate for adjudication  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that the 2011 and 2013 remands directed examination be conducted and an addendum opinion be obtained.  While the Veteran charges in May 2015 appellate argument that the 2013 examination is inadequate, the Board disagrees, finding that the examiner thoroughly addressed the critical medical issues in this claim so that the Board may make a decision.  There has been full compliance with the remand directives with regard to the issue decided here.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Parenthetically, the Board notes that the January 2013 remand ordered that a July 2009 VA EMG evaluation be associated with the record.  However, upon review of the EMG, the physician who provided the February 2013 addendum noted that it was for the upper extremity only.  The Veteran has objected to the adequacy of the opinion with regard to the etiology of current numbness of the bilateral lower extremities, but in light of the examiner's finding of no current disability in both 2011 and 2013, any error in the opinion on causation or aggravation is harmless.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Updated VA treatment records located in Virtual VA/VBMS dated through April 2015 do not relate to this claim.  Moreover, the veteran executed an expedited processing form in April 2013, indicating that he waived the right to have his case initially reviewed by the AOJ should he submit any additional evidence.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran has alleged that he suffers from a current numbness of the bilateral lower extremities, which is caused or aggravated by his service-connected low back disability or an in-service motor vehicle accident.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The element of nexus may be established by operation of a presumption for certain chronic conditions, and/or in Veterans shown to be exposed to herbicide agents in service. 

In the absence of proof of a present disability, however, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, there is no competent and credible evidence of any diagnosis of numbness of the bilateral lower extremities.  VA treatment and examination reports repeatedly note the lack of any testing indicating a problem with numbness of the bilateral lower extremities and rather showing normal results.  The Veteran first complained of the symptoms of numbness of the lower extremities in an initial visit to the VA medical center in April 2006.  At that time, examination revealed normal motor function, normal sensation and normal reflexes of the lower extremities.  Diagnosis was back pain but no neurologic diagnosis was made.  Normal reflexes and sensory were again noted during a November 2007 VA back examination.  A March 2008 VA examination report reflects no diagnosis of radiculopathy or spinal stenosis of the lower extremities.  It was felt that the findings were most consistent with peripheral neuropathy.  However, a March 2008 EMG of the lower extremities revealed no evidence of radiculopathy or peripheral neuropathy.  

The Veteran was afforded a VA examination for peripheral nerves in April 2011, with an addendum opinion obtained in February 2013.  VA treatment records dated through January 2013 were reviewed in conjunction with the opinion.  The examining physician opined in both reports that it is less likely as not that a current neurologic disability of the lower extremities is due to or the result of service or the service-connected low back disorder.  The examiner explained on both occasions that there was no objective evidence that such a disorder existed based on objective testing.  The examiner cited to the treatment and examination records dating from 2006 and noted all the testing that was done, including the March 2008 EMG, showed no neurologic disability of the lower extremities to include radiculopathy, sensory or motor findings or peripheral neuropathy.  The examiner specifically noted that the April 2009 EMG was of the upper extremities and had no relevance.  The examiner noted that all of the medical records reviewed, dated though January 2013 fail to show any current disability of this nature related to the lower extremities.  Considering the aforementioned testing, the records have in fact specifically shown that no diagnosis is warranted.

The Board recognizes that the Veteran has reported "numbness of the lower extremities" to some doctors and care providers and in fact has asserted in his most recent May 2015 argument before the Board that he experiences this numbness daily, but references in the contemporaneous treatment records make clear that there is no current disability shown on testing based on his complaints.  His contentions have remained constant inasmuch as they assert that he experiences daily numbness in the lower extremities which he feels is due to service or the service-connected low back disability.  The Veteran is not himself competent to diagnose a disorder characterized by numbness of the lower extremities, though he can identify symptoms which might indicate the presence of one.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, he competently describes his feeling of numbness, and expressed to doctors and VA that he feels these represent a neurologic disorder.  The medically competent doctor's opinions, however, disproved that there is any current disorder.  The February 2013 VA examiner, in particular, stressed that there was no current disability.  This examiner performed a, "careful and exhaustive" review of the treatment record in forming his opinion.  His opinion is well-supported and uncontroverted by any other medical opinion, and the Board accords it significant, controlling probative weight in establishing that there is no current disability.  

In sum, there is no current disability.  No disability characterized by numbness of the bilateral lower extremities has been competently diagnosed; the Veteran's opinions, as a layperson, are inadequate to establish such a diagnosis, particularly in view of the February 2013 VA physician's opinion.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for numbness of the bilateral lower extremities is not warranted.


ORDER

Service connection for a disability characterized by numbness of the bilateral lower extremities, to include as secondary to service-connected degenerative disc disease of the lumbar spine is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


